Case 1:18-cv-01987-KMT Document 53 Filed 03/13/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                            Magistrate Judge Kathleen M. Tafoya

Civil Action No. 18–cv–01987–KMT


ERIC TYLER VETTE,

       Plaintiff,

v.

K-9 UNIT DEPUTY SANDERS,

       Defendant.


           ORDER SETTING PRELIMINARY SCHEDULING CONFERENCE



      This case has been directly assigned to Magistrate Judge Kathleen M. Tafoya pursuant to
D.C.COLO.LCivR 40.1(c) allowing the direct assignment of cases to magistrate judges.

        It is hereby ORDERED that a Preliminary Scheduling Conference is set for April 7,
2020 at 2:30 p.m. The Preliminary Scheduling Conference will be held by
telephone. Defendant’s counsel shall contact Plaintiff, or his/her case manager, to arrange for
Plaintiff’s participation via telephone. Defendant shall initiate a conference call and contact
chambers, 719-575-0328, at the scheduled time. The parties shall use a LAND LINE; NO
CELLULAR, CORDLESS OR SPEAKER PHONES ARE PERMITTED.



        The parties need not comply with the requirements of Fed. R. Civ. P. 16 and
D.C.COLO.LCivR 16.2. and 26.1. The purpose of the initial conference is to consider the nature
and status of the case, the timing for filing of any motions, and what discovery, if any, will be
needed.
Case 1:18-cv-01987-KMT Document 53 Filed 03/13/20 USDC Colorado Page 2 of 2




      Dated this 13th day of March, 2020.

                                                BY THE COURT:




                                                Kathleen M. Tafoya
                                                United States Magistrate Judge




                                            2
